Citation Nr: 1230274	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  06-36 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for a right shoulder disorder, rated percent prior to November 18, 2010, and 10 percent thereafter, with two periods of temporary total evaluation from  July 7, 2003 to September 30, 2003 and from July 11, 2011 to September 30, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from March 1981 to March 2001. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that executed a December 2005 decision by Board granting service connection for a right shoulder disorder and assigning a noncompensable rating, effective 
April 1, 2001.  

In March 2010, the Board remanded the appeal for further development.  In January 2011, the Board granted a temporary total rating for convalescence from surgery of the right shoulder effective from July 7, 2003 to September 30, 2003 and remanded the appeal for further development.  

In March 2012, the RO granted an increased rating of 10 percent for a right shoulder disorder, effective November 18, 2010. 

In April 2012, the RO granted a temporary total rating for convalescence for outpatient arthroscopic surgery of the right shoulder from July 11, 2011 to September 30, 2011 and a 10 percent rating thereafter.  

A review of the Virtual VA paperless claims processing system contains additional VA treatment records that have been considered.  


FINDINGS OF FACT

1.  Prior to January 22, 2003, the Veteran's right shoulder disorder was manifested by pain during overhead activities with a defect that predisposed impingement of the acromioclavicular (AC) joint.  There was a full range of motion and muscle strength with no imaging indications of degenerative disease. 

2.  Starting January 22, 2003, the Veteran's right shoulder disorder was manifested by degenerative changes in the AC joint with less than a full range of motion but greater than the shoulder level with pain on overhead activities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to January 22, 2003 for a right shoulder disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5020, 5201, 5203 (2011).  

2.  The criteria have been met for an increased rating for the right shoulder disorder to 10 percent, but not higher, effective throughout the period beginning January 22, 2003, excluding periods where a temporary total rating has already been assigned.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5020, 5201, 5203 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Accordingly, no further duty to notify was applicable once service connection had been granted.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in U.S. Army armored units and retired at the rank of First Sergeant.  He contends that his right shoulder disability is more severe than is contemplated by the initial and staged ratings. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Impairment of the dominant clavicle warrants a 10 percent rating for malunion or non-union without loose movement, and a 20 percent rating for nonunion with loose movement or dislocation.  Otherwise, the disability may be rated in impairment of function of the contiguous joint.  Higher ratings are not available.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Limitation of motion of the dominant arm at the shoulder warrants a 20 percent rating if motion is limited to the shoulder level, a 30 percent rating if to midway between the side and the shoulder, and a 40 percent rating if to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder is from zero degrees at the side to 180 degrees overhead in both forward elevation and abduction.  Normal internal and external rotation is from zero to 
90 degrees.  38 C.F.R. § 4.71a, Plate I.   

As there is no evidence of ankylosis, dislocation, or malunion of the humerus, other criteria associated with the shoulder are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2011).

Traumatic and degenerative arthritis, confirmed by X-ray, will be rated on the basis of limitation of motion.  When limitation of motion is noncompensable, a rating of 10 percent is for application for each major joint affected by the limitation of motion.  Any limitation of motion must be confirmed by findings such as swelling muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  Synovitis and bursitis are rated using these criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5020.

Service personnel records are silent for any symptoms, diagnoses, or treatment of a right shoulder injury or disorder with one exception.  In a December 2000 retirement physical examination, a VA physician's assistant (PA) performed an examination and reported the results on Department of Defense (DOD) forms in the service treatment records and separately in VA records.  In the DOD report, the PA noted that the Veteran did not have full internal rotation of the right shoulder.  However, the PA did not diagnose a disorder or note the cause of the limited range of motion.  In a concurrent medical history questionnaire, the Veteran reported that he was right handed and that he experienced several disorders and limitations of the feet but denied any painful or "trick" shoulder or symptoms of arthritis.  In the VA report, the PA noted right shoulder abduction to 160 degrees with pain, full internal rotation with pain, and a full range of motion in all other movements of the right shoulder with no pain.  The PA did not note a diagnosis or order imaging studies.  In a March 2005 letter, the Veteran contended that his service records had been lost and reconstructed several times because of deployments, transfers, and mismanagement.  However, the service treatment record file is substantial and the Veteran was provided several opportunities to report his entire medical history including at the time of the retirement physical examination.

In August 2001, the Veteran received an initial evaluation at a VA outpatient clinic.  The examiner noted the Veteran's report of right shoulder pain.  Range of motion was full but with crepitus.  The examiner ordered an orthopedic consultation in part to evaluate the right shoulder.  In November 2001, a VA orthopedic physician noted the Veteran's report that he had been told by an unidentified clinician that he had a right rotator cuff tear and had undergone physical therapy.  The Veteran reported that he currently experienced pain only on overuse.  The physician noted that there was no evidence in the record of a tear or therapy.  On examination, the physician noted a full range of motion of the right shoulder with full strength of the rotator cuff musculature and deltoid.  An X-ray obtained in November 2001 showed that the os acromiale (the joint between the scapula and acromion) was predisposed to impingement but with no other osseous, articular, or soft tissue abnormalities.  The physician interpreted the X-ray as a type II acromion with no obvious AC joint arthritis.  The physician informed the Veteran that physical therapy would be deferred because of the excellent range of motion and strength.  

In March 2005 and October 2005, the Veteran submitted selected reports of private orthopedic treatment for the right shoulder from January 2003 to February 2004.  In a November 2003 workers' compensation report, a private physician noted that the Veteran was working as a U.S. Postal Service letter carrier and injured his right shoulder in early January 2003.  A magnetic resonance image was obtained two weeks later.  The evaluator referred to the injury and noted indications of very mild impingement at the AC joint, degenerative changes, and some humeral head contusions but without a suggestion of a tear.  On July 7, 2003, the Veteran underwent arthroscopic surgery on the right shoulder.  The physician noted that the os acromiale was asymptomatic but that there was a full thickness rotator cuff tear, synovitis, fraying of the anterior glenoid lavrum, and thickness of the sub-acromial bursa.  Follow-up reports showed that the Veteran's incision was healed two weeks later, that he was successfully undergoing full range passive range of motion therapy, and that he was able to execute forward flexion passively to 130 degrees.  In mid-August 2003, the Veteran no longer needed an arm sling and underwent active range of motion therapy.  By mid-September, the Veteran was able to actively flex and abduct the right arm at or above the shoulder level.  In mid-October, the physician authorized the Veteran to return to work for the Postal Service with limitations on lifting no more than 15 pounds and no overhead work.  The Veteran submitted pay reports that showed lost time at work from July to October 2003.  The Veteran was authorized full duties in December 2003.   A magnetic resonance image obtained in February 2004 showed a possible os acromiale or, alternatively, extensive degenerative changes, and probable synovitis but with a mild labral irregularity and no large labral tears.

In April 2004, a VA physician noted a review of the claims file and the Veteran's reports of a right shoulder injury in service in August 2000 while handling baggage.  The Veteran reported that X-rays at the time were normal and that his pain was controlled with injections.  None of this information is of record or reported to previous examiners and is consistent with the service records.  The Veteran reported the imaging and surgery in 2003 but that his right shoulder pain had returned in December 2003 while performing overhead activities.   On examination, range of flexion and abduction was from zero to 160 degrees.  There was no pain and no loss of muscle strength on several motion tests.  X-rays were normal other than the residuals of the arthroscopic surgery.  

VA primary care and outpatient records from March 2004 to March 2010 are silent for any treatment for right shoulder symptoms.  One clinician noted that the Veteran's private physician restricted the Veteran from overnight shifts because of medication, but there were no restrictions of activities noted by clinicians.  The records do show recurrent medical care and surgery of the left foot.  Another clinician noted in June 2006 that the Veteran was a muscular, conditioned athlete. 

In a July 2008 letter, the Veteran's supervisor at the post office customer service department noted that the Veteran had trouble lifting or reaching items at and above the shoulder level and could not lift the required 70 pounds without assistance but had not missed work.  

In April 2010, a VA physician noted a review of the claims file and the Veteran's report that he could not remember how he injured his right shoulder in service but that he experienced discomfort while working as a letter carrier.  He reported no swelling, weakness, stiffness or instability.  He used medication for foot pain that also reduced shoulder pain but that he had not received physical therapy or injections since 2003.  The Veteran reported flare-up pain once per month with no additional loss of range of motion.  The flare-up resolved with rest, and he was able to perform all normal activities including driving and household chores.  He reported that he continued to work at the Postal Service but was assigned to a desk job.  The physician noted some comments regarding lifting weights which the Veteran later disputed.  He contended that he was reporting his past and desired activities but not his current capabilities.  On examination, range of motion was zero to 170 degrees flexion and zero to 175 degrees abduction with no pain or additional loss of function on repetition.  X-rays were normal.  The physician attributed the slight loss of full range of motion on expected residuals of the arthroscopic surgery 

In letters in September and October 2010, the Veteran noted that he had not sought a reevaluation of his right shoulder since 2004 because of a loss of insurance, although the Veteran continued to work at the U.S. Postal Service and receive VA outpatient care throughout this period of time.  The Veteran also contended that the April 2010 VA evaluation was inadequate because the physician was young and inexperienced and was being influenced by others in order to enhance his reputation.  The Veteran offered no specific evidence to support these contentions. 

The Veteran sought VA outpatient treatment for persistent right shoulder pain in October 2010 and requested a magnetic resonance image.  In December 2010, a VA orthopedic physician examined the Veteran and noted his reports of persistent bilateral shoulder pain and difficulty with overhead activities without any clear recollection of a traumatic injury.  The physician noted the history of arthroscopic surgery on the right in 2003 that was only partially successful in relieving the pain.  On examination, there was pain to palpation at the site of the surgery but no pain along the clavicle or posterior aspect of the shoulder.  Range of motion was zero to 140 degrees flexion and zero to 135 degrees abduction with full muscle strength and no atrophy.  One of three clinical tests was positive suggesting supraspinatus tendinitis or a tear.  A magnetic resonance image showed osteoarthritis in the AC joint and a partial rotator cuff tear.  The physician prescribed a corticosteroid injection and a six week course of physical therapy. 

In February 2011, the physician reviewed the progress and noted the Veteran's report that the injection had relieved the pain only for a few days.  On examination, the Veteran was able to lift his arm 30 to 40 degrees above the head with full muscle strength.  Nerve conduction and electromyogram tests showed only mild neuropathy distal to the wrist with no deenervation.  The physician advised continued physical therapy exercises and in March 2011 administered another injection. 

In May 2011, a VA specialist in shoulder disorders examined the Veteran and noted his report of an injury on active duty when he attempted to jump from a tank, caught his arm in the turret, and was hanging from his shoulder.  Range of motion was zero to 120 degrees flexion with pain.  Three clinical tests were positive indicating some impingement.  The specialist performed another arthroscopic surgical procedure on July 11, 2011 and diagnosed shoulder cuff tendonitis, os acromiale, and AC joint degenerative joint disease.  The Veteran was discharged from the hospital the same day.  The Veteran started physical therapy shortly thereafter.  Two weeks after surgery, the Veteran was able to flex and abduct the shoulder 160 and 150 degrees respectively without difficulty.  In September 2011, the Veteran reported a good range of motion but no relief of pain.  Nevertheless, the Veteran requested authorization to return to work.  In November 2011, the Veteran reported some improvement in the severity of pain but was occasionally awakened by the pain at night.  He continued to be able to perform forward flexion to 160 degrees and had two negative clinical test signs.  The physician anticipated that additional pain relief would be achieved with continued exercise.  

In March 2012, the RO granted an increased rating of 10 percent effective in November 2010 under the provisions of 38 C.F.R. § 4.59 for functional loss due to pain and noting that X-rays obtained at that time indicated degenerative arthritis.  In April 2012, the RO granted a temporary total rating for convalescence from surgery from July 11, 2011 to September 30, 2011 with a 10 percent rating thereafter. 

The Board concludes that an initial compensable rating for a right shoulder disorder is not warranted but that an earlier staged rating of 10 percent, but not higher, is warranted effective January 22, 2003, the date of the private magnetic resonance image that showed the earliest presence of degenerative arthritis. 

The Board concludes that the Veteran's lay statements of his right shoulder symptoms of pain with overhead activities are competent and credible because they are consistent and were accepted without challenge by many VA and private clinicians.  The Board places less probative weight on his variable reports of an injury in service because he did not report the occurrence consistently and denied any residuals of the injury at the time of his discharge examination.  There is also evidence that he injured his shoulder at work after service in January 2003.  

Nevertheless, within months of discharge in August 2001, the Veteran reported right shoulder pain on overuse to a VA examiner.  In November 2001, a VA orthopedic physician noted a full range of motion and full muscle strength.  Although an X-ray showed a defect that predisposed the joint to impingement, there were no other deficiencies and no arthritis noted at that time.  Even though the Veteran experienced some discomfort with overhead use and a predisposition for impingement, range of motion and strength were noted as excellent with no functional limitations and no X-ray indications of arthritis.  Therefore, a compensable rating was not warranted from the day after discharge in April 2001 to January 22, 2003.  

Two weeks following the workplace injury in early January 2003, a magnetic resonance image showed mild impingement and degenerative changes.  The arthroscopic surgical procedure in July 2003 showed a rotator cuff tear, synovitis, and other joint deficits.  Although range of motion measurements were not obtained until after the surgery, the Veteran was able to move the right arm to 130 degrees, above the shoulder level but not to the full range of 180 degrees, and continued to have this degree of limitation throughout the remaining period covered by this appeal.  Therefore, starting January 22, 2003 there were X-ray indications of degenerative arthritis with a noncompensable limitation of motion and pain on motion above the shoulder warranting a 10 percent rating under Diagnostic Code 5003.  Additional ratings for neurologic deficits are not warranted as testing in February 2011 showed mild deficits not associated with the shoulder.  

Exclusive of the two periods of temporary total ratings for convalescence, a rating in excess of 10 percent after January 22, 2003 is not warranted.  On all occasions including shortly after outpatient surgery, the Veteran was able to move his right arm above the shoulder level.  All examiners noted no loss of muscle mass or strength.  The only functional limitation caused by persistent pain was an inability to lift 70 pounds as required by his occupation as a letter carrier.  He was able to continue full time employment with the Postal Service in a different assignment.  There were no limitations in driving or performing normal household activities.   

The Board concludes that all examinations discussed above were adequate for rating purposes notwithstanding the Veteran's contention that the April 2010 VA physician was young, inexperienced, and biased for his own advancement purposes.  There is no objective evidence to support the contentions.  The physician's observations and conclusions are consistent with those provided by other clinicians before and after his examination.  Moreover, the rating criteria addresses straightforward objective factors such as history, symptoms reported by the patient, measured range of motion, and indications on imaging studies.  Although there may be a reasonable objection to the physician's comments about weight lifting, all physicians have consistently encouraged physical therapy exercises and measurements of range of motion and imaging evidence are both competent, credible, and support a rating of ten percent.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The available rating criteria for a right shoulder disorder contemplates limitations of range of motion, functional loss due to pain, and defects noted on imaging studies with higher ratings available for more severe symptoms and limitations.  The Veteran was reassigned to work not requiring overhead lifting of heavy objects but continues to work full time and is able to drive an automobile and perform routine daily activities at home.  Therefore, the Board concludes that the Veteran's right shoulder disability is not unique and is adequately addressed by the rating criteria.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial compensable rating for a right shoulder disorder is denied. 

An increased staged rating of 10 percent effective January 22, 2003 is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


